Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-50, 55 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 49 and 55 recite that the connection extends from a “radially inner surface of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-33 and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148877 to Thakkar et al. (Thakkar) in view of US 2006/0217791 to Spinka et al. (Spinka) (both previously cited).
In reference to at least claim 31
Thakkar teaches an apparatus and methods for assisted breathing by transvascular nerve stimulation which discloses a catheter, comprising: a tubular body having an outer surface (e.g. tubular body includes catheter 146 which includes an outer surface, paragraph [0139], Figs 25A-25C); and defining a plurality of lumens therein (e.g. support catheter 146 includes lumens or may include guidewire lumen 28 and delivery lumen 148, Fig. 25C, paragraph [0139]); and an electrical assembly disposed on the outer surface of the tubular body (e.g. electrode assembly including electrodes 38 and ribbon cable 144 containing leads 44 is located on an outer surface of support catheter 146, Figs. 25A-C), the electrical assembly including: a flexible circuit including a plurality of metal 
Spinka teaches a multi-lumen catheter having external electrical leads which discloses a catheter (e.g. 1), comprising: a tubular body (e.g. lead body, 10) having an outer surface and defining a plurality of lumens therein (e.g. lumens, 15); and an electrical assembly helically disposed on the outer surface of the tubular body (e.g. conductors 20/22/24 and electrodes 32/34).  Spinka further discloses that each conductor may have an insulating layer that is formed only over the conductor flowing the same path as the conductor, i.e. an insulative material surrounding each conductor “metal lead” (e.g. para. [0033]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Thakkar with the teachings of Spinka to include the electrical assembly being helically disposed on the outer surface of the tubular body in order to provide the predictable result of an arrangement of the electrical assembly in which the leads are less likely to break upon bending and stretching (‘791, paragraph [0031]). 
In reference to at least claim 32
Thakkar modified by Spinka teaches a device according to claim 31. Thakkar further discloses wherein each of the plurality of electrodes comprises platinum, gold, palladium, or a combination thereof (e.g. electrodes 36/38 formed according to any of the embodiments described herein, para. [0138], conductive members such as the electrodes include conductive member material including platinum, platinum iridium, gold, stainless steel, titanium nitride, MP35N, palladium etc., paragraph [0086]).
In reference to at least claim 33

In reference to at least claim 35
Thakkar modified by Spinka teaches a device according to claim 31. Thakkar further discloses wherein the proximal set of electrodes includes at least two longitudinal rows of electrodes (e.g. electrodes 36/38 formed according to any of the embodiments described herein, para. [0138], embodiments include at least two longitudinal rows of electrodes, Figs. 1B,4B,10A,11A,11D,13A,16A) .
In reference to at least claim 36
Thakkar modified by Spinka teaches a device according to claim 31. Thakkar further discloses wherein the distal set of electrodes includes at least two longitudinal rows of electrodes (e.g. electrodes 36/38 formed according to any of the embodiments described herein, para. [0138], embodiments include at least two longitudinal rows of electrodes, Figs. 1B,4B,10A,11A,11D,13A,16A).
In reference to at least claim 37
Thakkar modified by Spinka teaches a device according to claim 31. Thakkar further discloses wherein the proximal set of electrodes includes at least two longitudinal rows of electrodes, and no row of electrodes of the proximal set of electrodes is circumferentially aligned with any row of electrodes of the distal set of electrodes (e.g. electrodes 36/38 formed according to any of the embodiments described herein, para. [0138], embodiments include at least 
In reference to at least claim 38
Thakkar modified by Spinka teaches a device according to claim 31. Thakkar further discloses an embodiment in which the electrodes and leads are printed directly onto the exterior of the catheter (e.g. Figs. 8A-8D, paragraphs [0087]-[0088]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the embodiment shown within Figs. 25A-25C to include printing the leads and/or electrodes onto the exterior of the support catheter 146 in order to provide the predictable result of reducing the overall complexity of the design while maximizing the usable catheter lumen space without changing the catheter profile or flexibility too drastically (e.g. paragraph [0088]). 
In reference to at least claim 39
Thakkar modified by Spinka teaches a device according to claim 31. Thakkar further discloses wherein at least one electrode of the distal set of electrodes is positioned on the tubular body to stimulate a right phrenic nerve; and at least one electrode of the proximal set of electrodes is positioned on the tubular body to stimulate a left phrenic nerve (e.g. electrodes 36/38 formed according to any of the embodiments described herein, para. [0138], embodiment includes electrodes formed so the proximal set of electrodes stimulate a patient’s left phrenic nerve and the distal set of electrodes stimulate the patient’s right phrenic nerve, Figs. 1A-1B, paragraphs [0024],[0065]).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148877 to Thakkar et al. (Thakkar) in view of US 2006/0217791 to Spinka et al. (Spinka) as applied to claim 31 further in view of US 2011/0034977 to Janik et al. (Janik) (previously cited). 
In reference to at least claim 34

Janik teaches an implantable electrode array assembly including a carrier for supporting the electrodes and control modules for regulating operation of the electrodes embedded in the carrier and methods of making which discloses that it is known to provide some form of drive module on a carrier/substrate of an electrode array to reduce the number of conductors required to connect the electrodes to the stimulation source (e.g. para. [0008]) and further discloses providing a control module 44 associated with each electrode 42 in which the control module includes an application specific integrated circuit containing components to source current from/sink current to the associated electrode (e.g. para. [008], [0037]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the catheter of Thakkar modified by Spinka with the teachings of Janik to include on the catheter a drive/control module that includes an application specific integrated circuit associated with each electrode in order to yield the predictable result of reducing the number of conductors required to connect the electrodes to the stimulation source.

Claims 49-51, 53, 55 and 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0148877 to Thakkar et al. (Thakkar) in view of US 2006/0217791 to Spinka et al. (Spinka) as applied to claims 31 and 49 further in view of US 2004/0077936 to Larsson (Larsson). 
In reference to at least claim 49
Thakkar teaches an apparatus and methods for assisted breathing by transvascular nerve stimulation which discloses a catheter, comprising: a tubular body having an outer surface (e.g. tubular body includes catheter 146 which includes an outer surface, paragraph [0139], Figs 25A-25C); and defining a plurality of lumens therein (e.g. support catheter 146 includes lumens or may 
Spinka teaches a multi-lumen catheter having external electrical leads which discloses a catheter (e.g. 1), comprising: a tubular body (e.g. lead body, 10) having an outer surface and defining a plurality of lumens therein (e.g. lumens, 15); and an electrical assembly helically disposed on the outer surface of the tubular body (e.g. conductors 20/22/24 and electrodes 32/34). Spinka further discloses that each conductor may have an insulating layer that is formed only over the conductor flowing the same path as the conductor, i.e. an insulative material surrounding each conductor “metal lead” (e.g. para. [0033]).
Larsson teaches a multi-electrode catheter which discloses a wire connection (e.g. contact, 42a, para. [0013]-[0014]) that extends from an inner surface of an electrode (e.g. 36, Fig. 2) to an associated conductive surface covering an inner wall of a corresponding lumen, i.e. electrical conductor (e.g. 32a) that extends substantially longitudinally co-extensive with an associated lumen (e.g. para. [0012], [0014]). Larsson further discloses that the lead arrangement disclosed is less complicated and therefore easier to manufacture and that the electrical connection between each electrode and the cephalad section of the catheter can be relatively easily established (e.g. para. [0005],[007]-[0008]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Thakkar with the teachings of Spinka to include the electrical assembly being helically disposed on the outer surface of the tubular body in order to provide the predictable result of an arrangement of the electrical assembly in which the leads are less likely to break upon bending and stretching (‘791, paragraph [0031]). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the catheter of Thakkar modified by Spinka with the teachings of Larsson include the connection(s) being an electrical contact that comprises a wire that extends from an inner surface of an electrode 
In reference to at least claim 50
Thakkar modified by Spinka and Larsson teaches a device according to claim 49. Thakkar further discloses various materials that the conductive members can be made from (e.g. conductive members such as electrodes 36/38 and elongated conductive member 45 include conductive member material including platinum, platinum iridium, gold, stainless steel, titanium nitride, MP35N, palladium etc., paragraph [0086]) but does not explicitly teach the metal leads having a different material composition than the corresponding electrode. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the metal leads have a different material composition than the corresponding electrode, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP 2144.04. 
In reference to at least claim 51
Thakkar modified by Spinka and Larsson teaches a device according to claim 49. Thakkar further discloses wherein a portion of each connection of the connection is surrounded by insulative material (e.g. leads 44 are deinsulated at a point along the catheter length and attached to an electrode forming “connections” in which a portion around the connection is still surrounded by insulative material, Fig. 25C, para. [0138]). 
In reference to at least claim 53
Thakkar modified by Spinka teaches a device according to claim 31 but does not explicitly teach wherein at least one of the connections is a wire. 
Larsson teaches a multi-electrode catheter which discloses a wire connection (e.g. contact, 42a, para. [0013]-[0014]) that extends from an inner 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the catheter of Thakkar modified by Spinka with the teachings of Larsson to include the connection(s) being an electrical contact that comprises a wire that extends from an inner surface of an electrode to at least an associated outer surface of the corresponding lead in order to yield the predictable result of an arrangement for providing an electrically conductive path between the electrode and the associated lead that has an electrical connection that can be relatively easily established and is less complicated (e.g. ‘936, para. [0007], [0008]). 
In reference to at least claim 55
Thakkar modified by Spinka teaches a device according to claim 31 but does not explicitly teach wherein each connection extends from a radially inner surface of the electrode to at least a radially outermost surface of the corresponding lead.
Larsson teaches a multi-electrode catheter which discloses a wire connection (e.g. contact, 42a, para. [0013]-[0014]) that extends from an inner surface of an electrode (e.g. 36, Fig. 2) to an associated conductive surface covering an inner wall of a corresponding lumen, i.e. electrical conductor (e.g. 32a) that extends substantially longitudinally co-extensive with an associated lumen (e.g. para. [0012], [0014]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the catheter of Thakkar modified by Spinka with the teachings of Larsson include the connection(s) being an electrical contact that comprises a wire that extends from an inner surface of an electrode to at least an associated outer surface of the corresponding lead in order to yield the predictable result of an arrangement for providing an electrically conductive path between the electrode and the associated lead that has an 
In reference to at least claim 57
Thakkar teaches an apparatus and methods for assisted breathing by transvascular nerve stimulation which discloses a catheter, comprising: a tubular body having an outermost surface (e.g. tubular body includes catheter 146 which includes an outer surface, paragraph [0139], Figs 25A-25C); and defining a plurality of lumens therein (e.g. support catheter 146 includes lumens or may include guidewire lumen 28 and delivery lumen 148, Fig. 25C, paragraph [0139]); and an electrical assembly disposed on the outermost surface of the tubular body (e.g. electrode assembly including electrodes 38 and ribbon cable 144 containing leads 44 is located on an outer surface of support catheter 146, Figs. 25A-C), the electrical assembly including: an insulative material (e.g. insulated leads 44 include a conductive member 45 surrounded by a layer of non-conductive material 46, Figs. 25A-25C,  paragraph [0137]), a plurality of metal leads (e.g. insulated leads 44 include a conductive member 45 surrounded by a layer of non-conductive material 46, Figs. 25A-25C, paragraph [0137]), wherein each of the metal leads is separated from other of the metal leads by the insulative material (e.g. insulated leads 44 include a conductive member 45 surrounded by a layer of non-conductive material 46, Figs. 25A-25C,  paragraph [0137]; insulated leads 44 are surrounded by a layer of non-conductive material 46 which separates them from the other leads, Figs. 25A-25C, paragraph [0137]); a plurality of electrodes (e.g. electrodes 36/38), wherein each electrode of the plurality of electrodes is connected to a corresponding metal lead of the plurality of metal leads (e.g. electrodes 36/38 are positioned radially outward the ribbon cable which includes lead 44 and the connections that attached the electrode to the lead 44, Fig. 25C, paragraph [0137]-[0138]); and a plurality of connections (e.g. leads 44 are deinsulated at a point along the catheter length and attached to an electrode forming “connections” positioned radially outward the metal leads, Fig. 25C, para. [0138]). Thakkar discloses an embodiment in which the electrodes and leads are printed directly on an outer surface of the lead (e.g. 
Spinka teaches a multi-lumen catheter having external electrical leads which discloses a catheter (e.g. 1), comprising: a tubular body (e.g. lead body, 10) having an outer surface and defining a plurality of lumens therein (e.g. lumens, 15); and an electrical assembly helically disposed on the outer surface of the tubular body (e.g. conductors 20/22/24 and electrodes 32/34).  Spinka further discloses that each conductor may have an insulating layer that is formed only over the conductor flowing the same path as the conductor, i.e. an insulative material surrounding each conductor “metal lead” (e.g. para. [0033]). 
Larsson teaches a multi-electrode catheter which discloses a wire connection (e.g. contact, 42a, para. [0013]-[0014]) that extends from an inner surface of an electrode (e.g. 36, Fig. 2) to an associated conductive surface covering an inner wall of a corresponding lumen, i.e. electrical conductor (e.g. 32a) that extends substantially longitudinally co-extensive with an associated lumen (e.g. para. [0012], [0014]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Thakkar with the 
In reference to at least claim 58
Thakkar modified by Spinka and Larsson teaches a device according to claim 57. Larsson further discloses a wire connection (e.g. contact, 42a, para. [0013]-[0014]) that extends from an inner surface of an electrode (e.g. 36, Fig. 2) to an associated conductive surface covering an inner wall of a corresponding lumen, i.e. electrical conductor (e.g. 32a) that extends substantially longitudinally co-extensive with an associated lumen (e.g. para. [0012], [0014]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the catheter of Thakkar modified by Spinka with the teachings of Larsson include the connection(s) being an electrical contact that comprises a wire that extends from an inner surface of an electrode to at least an associated outer surface of the corresponding lead in order to yield the predictable result of an arrangement for providing an electrically conductive path between the electrode and the associated lead that has an electrical connection that can be relatively easily established and is less complicated (e.g. ‘936, para. [0007], [0008]). 
In reference to at least claim 59
. 

Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive. It is noted that the rejections have been updated in view of the claim amendments. Applicant argues that Thakkar modified by Spinka does not teach the electrical assembly being disposed on the outer surface, wherein the outer surface of the tubular body is an outermost surface of the catheter, the examiner respectfully disagrees. Thakkar discloses a catheter, comprising: a tubular body having an outer surface (e.g. tubular body includes catheter 146 which includes an outer surface, paragraph [0139], Figs 25A-25C); and defining a plurality of lumens therein (e.g. support catheter 146 includes lumens or may include guidewire lumen 28 and delivery lumen 148, Fig. 25C, paragraph [0139]); and an electrical assembly disposed on the outer surface of the tubular body (e.g. electrode assembly including electrodes 38 and ribbon cable 144 containing leads 44 is located on an outer surface of support catheter 146, Figs. 25A-C), the electrical assembly including: a flexible circuit including a plurality of metal leads and insulative material (e.g. insulated leads 44 include a conductive member 45 surrounded by a layer of non-conductive material 46, Figs. 25A-25C, paragraph [0137]), wherein each of the metal leads is surrounded by the insulative material (e.g. insulated leads 44 include a conductive member 45 surrounded by a layer of non-conductive material 46, Figs. 25A-25C,  paragraph [0137]), and separated from other of the metal leads by the insulative material (e.g. insulated leads 44 are surrounded by a layer of non-conductive material 46 which separates them from the other leads, Figs. 25A-25C, paragraph [0137]); connections positioned radially outward . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792